Citation Nr: 1227719	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  12-12 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for paraplegia, status-post aortic root valve replacement. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to June 1983.

This matter is on appeal from a December 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified before the undersigned Veterans Law Judge in June 2012.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's paraplegia was incurred during the course of VA treatment and was not due to his own willful misconduct.

2.  Paraplegia was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, nor was it an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for paraplegia, status-post aortic root valve replacement, have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, none is found by the Board.  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2011 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence, and also provided notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's VA treatment records, which includes the operation report as well as the flow sheet reports from his period of intensive care.  

The Board notes that the Veteran's pre-surgery informed consent form is part of the VISTA imaging database, but is not of record.  However, the VA examiner described the form in sufficient detail for the Board to adequately understand what complications may arise.  Moreover, the Veteran has not disputed that the informed consent form was somehow inadequate. 

The Board also recognizes the assertions made by the Veteran's representative that not all treatment records have been acquired, and that there was a 10-minute period of time during the Veteran's surgery that are unaccounted for.  The representative specifically argued that additional daily progress reports, additional surgery reports and monitoring machine logs were not of record and are required to adequately adjudicate the claim.

After a review of the relevant evidence of record, the Board disagrees with the representative's argument and finds that VA's efforts to acquire all treatment records have been met.  Of particular note, it appears entirely speculative that the records the Veteran's representative discusses even exist, and there has been no explanation of how any such records would materially affect the adjudication of the claim.  Therefore, a remand for any records that may only theoretically exist would only serve to unnecessarily delay resolution of the claim.  

Next, as indicated above, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the June 2012 hearing, the undersigned Veterans Law Judge identified the single issue on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the nature of his argument (T. at 5-8), and the Veterans Law Judge clarified the evidence necessary to establish entitlement to benefits (T. at 10). Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, a VA opinion with respect to the issue on appeal was obtained in November 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the operation report, informed consent and flow sheet reports, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  

At his hearing before the Board in June 2012, the Veteran's representative argued that the VA examination and opinion was inadequate, in that the examiner, Dr. Drumm (which the transcript erroneously refers to as "Dr. Draupum,"), did not have the opportunity to review all pertinent records (T. at 5-6).  It appears that the representative is referring to the VA examiner's original opinion from September 2011.  However, as was noted above, the same VA examiner submitted a more thorough opinion in November 2011 that discusses the relevant evidence in adequate detail.  Therefore, the Board concludes that the representative's argument in this regard is without merit.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

38 U.S.C.A. § 1151

Under the relevant statutes and regulations, for all claims received by VA after October 1, 1997, compensation shall be awarded for a post-service "qualifying additional disability" in the same manner as it were service-connected.  For VA purposes, a "qualifying additional disability" is a disability that was: (1) not the result of the Veteran's willful misconduct; (2) caused by hospital care, medical or surgical treatment, or an examination furnished the Veteran under any law administered by the Secretary of Veterans Affairs; and (3) the proximate cause of the disability or death was either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable. 38 U.S.C. § 1151 (West 2002 & Supp. 2011).

With regard to the second element, merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause. 38 C.F.R. § 3.361(c)(1) (2011).  Further, hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Id.; 38 C.F.R. § 3.361(c)(2) (2011).

With regard to the third element, the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361(d) (2011).  To establish that carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, the evidence must show that such care or treatment caused a veteran's additional disability or death, and either (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without a veteran's or, in appropriate cases, a veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1) (2011).

Finally, in establishing whether the proximate cause of a veteran's additional disability or death was not reasonably foreseeable, the event need not be completely unforeseeable or unimaginable.  Instead, it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 38 C.F.R. § 3.361 (d)(2) (2011).

In this case, the Veteran underwent a surgical procedure on February 26, 2009 to correct an aortic root aneurysm, which involved replacement of the aortic root and valve with a prosthetic device.  It is clear from the evidence of record, however, that the Veteran has had long-standing history of aortic dissection, a life-threatening condition where the inner walls of the aorta become torn and separated.  In fact, he already underwent a replacement of the ascending aorta in approximately 1997.  



Although the surgery was completed without apparent incident, the Veteran's recovery was exceptionally complicated, requiring him to be sedated in an intensive care unit for an extended period of time.  During the course of this extended recovery, it was discovered that he had lost feeling and use of his extremities.  Since that time, he has regained limited use of his upper extremities, but is effectively paralyzed in the lower extremities.   It is his assertion that this loss of use of his extremities is a result of VA's carelessness, negligence and lack of proper skill or, in the alternative, was not a reasonably foreseeable event resulting from his surgery and recovery.  However, for the reasons discussed below, compensation is not warranted in this case.

As an initial matter, the Board finds that the first two elements contained in 38 U.S.C.A. § 1151 have been met.  Specifically, although the Veteran has had a long-standing history of aortic pathology, there is no evidence to suggest that his aortic dissection is the result of any sort of willful misconduct.  

Moreover, it is also clear that the Veteran's paralysis began during the course of his aortic root valve replacement or during his postoperative recovery, as there is no indication that there was any disorder in the extremities prior to surgery.  Certainly, the mere fact that this disorder occurred while he was receiving care does not necessarily mean that it occurred because of the care he received.  Indeed, a VA physician opined in November 2011 that it would be mere speculation to conclude that the two are related and, in fact, the same outcome might have occurred even if he had not had the surgery.  

Even so, when providing the Veteran the benefit of every reasonable doubt, the Board concedes that it is at least as likely as not that the Veteran's current disorder is occurred while he was in VA care during and following his surgery.  Although the VA examiner stated that such a conclusion would be speculation, this does not constitute evidence that refutes the other obvious evidence.  Therefore, for purposes of this discussion, the Board recognizes that Veteran has a current disorder occurred during or as a result of VA care and was not due to his own willful misconduct.  


However, compensation is still not warranted, as the evidence does not indicate that the Veteran's current disorder was due to negligent care on VA's behalf or that it was not reasonably foreseeable.  As an initial matter, there is no evidence that the Veteran received negligent care.  

Notably, a review of the February 26, 2009 operation does not indicate that anything unusual during the procedure itself.  Specifically, the operation report indicates that the Veteran's aortic root was observed to be "severely dilated," leading to removal of the previous aortic graft and replacement with a new prosthesis.  After all sutures were in place, the new prosthetic was observed to be "well seated with good tissue apposition" and properly functioning.  In fact, the only procedural correction required was an additional reinforcing suture along the graft-to-aorta suture line to prevent bleeding.  Upon resuscitation, good proximal and distal pulses were present after repair.  

While the operation report reflects no unusual incident, Veteran's representative pointed out at his June 2012 hearing that there was a 10-minute window of time during the operation where his blood pressure dropped to very low levels, which may have resulted from negligent action.  It is true, according to the flow sheet report from February 29, 2009, that the Veterans systolic blood pressure did drop low to the point where it was equal to his diastolic blood pressure for a limited amount of time.  

However, in the context of this procedure, this fact alone does not lead to the conclusion that there was any sort of error on the VA physicians' part.  As noted above, neither the flow sheet report nor the operation report indicates any abnormality or incident.  In fact, there is nothing to suggest that these blood pressure readings would have been unexpected, as the flow sheet report also indicates that the Veteran's aorta was clamped shut during that time. Even without medical training, the Board finds it is reasonable to expect that stopping blood flow in body's main artery will affect blood pressure in the extremities.  



In addition to the lack of any irregularities in the operation report, the Board places considerable weight on the opinion provided by a VA examiner in November 2011.  There, the examiner observed that the Veterans postoperative recovery was complicated by number of serious factors, to include significant respiratory distress (which required him to be on a ventilator), complete heart block requiring transvenous pacing, multiple episodes of atrial fibrillation, renal insufficiency, infection and hypotension with low systemic vascular resistance.  

These complications, the VA examiner noted, could have contributed to, or been the primary etiology for the Veteran's neurological pathology.  Specifically, the respiratory distress and the episodes of hypotension can lead to hypoxemic events.  Moreover, while the Veteran was adequately anticoagulated within a safe range during the postoperative period, it was at least possible that clot formation contributed to his neural compromise.  

After a thorough review of the postoperative care the Veteran received, the VA examiner stated that it was unlikely his preoperative care, open-heart surgery or postoperative care caused his neurological condition.  Specifically, a review of the medical reports indicate that standard practices were performed, and that there were no indications of negligence, failure to follow proper protocol, lack of proper care, error in judgment or similar instance of fault that cause his postoperative complications.  In fact, the examiner noted, the complications that occurred in this case "can occur in the best of settings, with even the most skilled medical staff, facilities and circumstances."  Rather, the Veteran had a number of preexisting cardiac conditions, and it was highly likely that these complications progressed to being causative of the neurological complications he incurred.  

The Board finds that the examination was adequate for evaluation purposes. Specifically, the examiner reviewed the claims file, and provided evidence in support for all conclusions stated.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  As such, the VA examiner's opinions are of significant probative value. 

Therefore, in view of the VA examiner's observations and conclusions, in conjunction with the Board's own understanding of the relevant evidence, the evidence is against a conclusion that the Veteran's neurological disorder is due to negligent care on the part of VA physicians.  Significantly, the Veteran has not presented any competent or credible lay or medical evidence to rebut the VA examiner's remarks.  Therefore, compensation is not warranted on this basis.  

Next, the evidence also does not indicate that the neurological complications were not reasonably foreseeable.  First, according to the VA examiner who provided the November 2011 opinion, the Veteran's postoperative recovery complications were "consistent with the normal possible complications for his surgery and postoperative period."   Moreover, while there were rapid, timely and adequate responses to his infections, it is not always possible to fully prevent possible sequelae from developing.  Indeed, given the Veteran's preexisting disorders, the VA examiner believed that similar complications could have arisen, even if the surgery had not been performed.  

Next, as was also pointed out by the VA examiner, the Veteran signed an informed consent form on February 23, 2009, where he acknowledged the multiple complications, "including those which may have resulted in his neural compromise"  In addition to the informed consent, the Veteran also signed an advanced directive, where he stipulated that he did not want to receive life sustaining treatment in the event that, among other situations, he developed a permanent condition that made him completely dependent upon others for his daily needs.  

Therefore, not only has the VA examiner stated that none of the complications the Veteran experienced, but the Veteran himself acknowledged in writing that the complications he ultimately experienced were a foreseeable possibility.  Therefore, compensation is also not warranted on this basis.  

In considering this case, the Board has also considered the Veteran's additional argument that it was negligence for VA to resuscitate him when his advance directive stated that he was not to be resuscitated in the event that he would be in a severe condition, such that he was entirely dependent upon others for his daily needs.  However, at his hearing before the Board in June 2012, he agreed to no longer pursue this argument (T. at 8).  

This argument is without merit in any event.  As was noted by the VA examiner in November 2011, the Veteran did not receive any cardiopulmonary resuscitation from the time he entered surgery until the time his neurological disorder was discovered approximately two weeks later.  Therefore, there was never an occasion where the advance directive would have applied.  

Finally, the Board has also considered the statements made by the Veteran relating his neurological disorder to his the VA care he received.  Indeed, there are occasions where the Veteran is competent to testify about the nature and etiology of a given disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  However, neither the Veteran nor his representative is competent to provide testimony regarding the standard of care expected of physicians and the impact that may have had on his disorder.  Because cardiovascular or neurological disorders are not diagnosed by unique and readily identifiable features, the unsubstantiated statements regarding the claimed etiology of the Veteran's neurological complications are found to lack competency.

The Board is sympathetic about the very unfortunate set of circumstances that led to the Veteran's current physical condition.  However, as pointed out by the VA examiner, procedures as complex as the one performed in this case can have complications even in the best of circumstances, and the mere fact that complications arose do not per se mean that there was negligence.  Therefore, in light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for compensation under 38 U.S.C.A. § 1151, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.



								[Continued on Next Page]
ORDER

Compensation under 38 U.S.C.A. § 1151 for paraplegia, status-post aortic root valve replacement, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


